DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status

This is the first non-final action on the merits. Claims 1-3, 5-11, 13-16, and 20 as filed in the preliminary amendment on May 8th, 2019 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 8th, 2019 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 5-11, 13-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3 and 5-10 recite a computer-implemented method for comparing adjusted updated vital signs to previously acquired vital signs to detect deterioration of the patient, which is within the statutory category of a process. Claims 11 and 13-16 recite a system for comparing adjusted updated vital signs to previously acquired vital signs to detect deterioration of the patient which is within the Claim 20 recites a computer-readable medium method for comparing adjusted updated vital signs to previously acquired vital signs to detect deterioration of the patient which is within the statutory category of a manufacture. 
2019 PEG: Step 2A - Prong One:

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea.  
Specifically, independent claim 1 recites: A computer-implemented method, comprising: 

determining, by one or more processors, patient information associated with a given patient of a plurality of patients in an area, wherein the area can be captured by one or more vital sign acquisition cameras; 
acquiring, by one or more of the vital sign acquisition cameras, one or more updated vital signs from the given patient; 
generating, by one or more of the processors, one or more adjusted updated vital signs based on the one or more updated vital signs and the patient information associated with the given patient;  
comparing, by one or more of the processors, the one or more adjusted updated vital signs and one or more prior vital signs acquired previously from the given patient; 
detecting, by one or more of the processors, based on the comparing, deterioration of the given patient; and
providing, by one or more of the processors, output alerting medical personnel of the deterioration of the given patient.
The examiner submits that the underlined limitations constitute concepts performed in the human mind.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the processor and the one or more vital sign acquisition cameras, the claim encompasses a mental process of determining patient information, generating adjusted updated vital signs, comparing adjusted updated vital signs to previously acquired vital signs and detecting deterioration of the patient.  The identified abstract idea, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Any limitation not identified above as part of the limitation in the mind, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, 11 and 20 recite at least one abstract idea.  
Similarly, dependent claims 2-3, 5-10 and 13-16 further narrow the abstract idea described in the independent claims. Claims 2-3 and 13-14 merely describe the patient information and adjusted updated vital signs. Claims 5-7 and 15-16 disclose the comparison of a baseline vital sign score with the updated vital sign score. Claims 8 and 9 further describe the vital signs. Claim 10 merely describes the vital sign acquisition camera. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 11 and 20.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 1-3, 5-11, 13-16, and 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A computer-implemented method, comprising:
determining, by one or more processors, patient information associated with a given patient of a plurality of patients in an area, wherein the area can be captured by one or more vital sign acquisition cameras;
acquiring, by one or more of the vital sign acquisition cameras, one or more updated vital signs from the given patient;
generating, by one or more of the processors, one or more adjusted updated vital signs based on the one or more updated vital signs and the patient information associated with the given patient;
comparing, by one or more of the processors, the one or more adjusted updated vital signs and one or more prior vital signs acquired previously from the given patient;
detecting, by one or more of the processors, based on the comparing, deterioration of the given patient; and
providing, by one or more of the processors, output alerting medical personnel of the deterioration of the given patient.
The claim recites the additional elements of a processor and one or more vital sign acquisition cameras that implement the identified abstract idea. The processor and vital sign acquisition camera are not described by the applicant and are recited at a high-level of generality (i.e., a generic processor performing generic computer functions of determining, generating, comparing and detecting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the processor, the specification states: These software modules are generally executed by processor 614 alone or in combination with other processors. Memory 625 used in the storage subsystem can include a number of memories including a main random access memory (RAM) 630 for storage of instructions and data during program execution, a read only memory (ROM) 632 in which fixed instructions are stored, and other types of memories such as instruction/data caches (which may additionally or alternatively be integral with at least one processor 614). A file storage subsystem 626 can provide persistent storage for program and data files, and may include a hard disk drive, a floppy disk drive along with associated removable media, a CD-ROM drive, an optical drive, or removable media cartridges. The modules implementing the functionality of certain implementations may be stored by file storage subsystem 626 in the data retention system 624, or in other machines accessible by the processor(s) 614. [0070]. Regarding the vital sign acquisition camera, the specification states: At block 122, one or more vital sign acquisition cameras mounted or otherwise deployed in or near waiting room 104 may be operated to perform unobtrusive (eg., contactless) acquisition of one or more updated vital signs from the patient identified at block 118 and located at block 120. These vital sign acquisition cameras may be configured to acquire (without physically contacting the patient) a variety of different vital signs from the patient, including but not limited to blood pressure, pulse (or heart rate), skin color, respiratory rate, PPG, S02, temperature, posture, sweat levels, and so forth.
Claim 1 further recites the additional elements of acquiring updated vital signs and providing an output. Under practical application, acquiring vital signs and providing an output are forms of extra-solution activity. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The dependent claims 2-3, 5-10, and 13-16 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. None of their functions integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-3, 5-11, 13-16, and 20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and one or more vital sign acquisition cameras to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of acquiring updated vital signs and providing an output were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible. 
The dependent claims 2-3, 5-10, and 13-16 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. None of their functions are deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore, claims 1-3, 5-11, 13-16, and 20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


		
Claims 1, 5, 7, 8, 11, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagwandeen (US 2013/0030825 A1).
Regarding claim 1, Bagwandeen teaches: A computer-implemented method, comprising:
determining, by one or more processors, patient information associated with a given patient of a plurality of patients in an area, wherein the area can be captured by one or more vital sign acquisition cameras;  (patient evaluation device in an emergency department identifies and can collect identifying information, diagnosis information and a medical history [0007]; patient evaluation device may include devices such as a digital camera to identify vital signs [0025])
acquiring, by one or more of the vital sign acquisition cameras, one or more updated vital signs from the given patient; (patient data collected may include temperature, heart rate, and blood pressure [0042]; patient evaluation device may include devices such as a digital camera to identify vital signs [0025])
generating, by one or more of the processors, one or more adjusted updated vital signs based on the one or more updated vital signs and the patient information associated with the given patient; (identifying information such as name, social security number, age, weight collected from the patient [0026]; patient evaluation device generates wristband for the patient [0027]; ID bracelet/wristband includes identifying information [0041]; the patient evaluation device updates the wristband with data collected [0020] such as vital signs [0021])
comparing, by one or more of the processors, the one or more adjusted updated vital signs and one or more prior vital signs acquired previously from the given patient; (wristband continuously obtains vital sign data and can detect change in risk level such as a change in pulse rate [0021])
detecting, by one or more of the processors, based on the comparing, deterioration of the given patient; and (the patient’s risk level is identified as worsening due to a change in pulse rate [0021])
providing, by one or more of the processors, output alerting medical personnel of the deterioration of the given patient (request sent to hospital personnel to check on the patient [0021]; alarm may alert patient and hospital personnel of any changes in the patient’s risk level [0045])
Regarding claim 5, Bagwandeen teaches the method of claim 1 as described above. 
Bagwandeen further teaches:
determining, by one or more of the processors, a baseline score for at least one vital sign of the given patient, wherein the baseline score is based on a measurement of the at least one vital sign acquired previously from the given patient; and (the patient evaluation device determines a risk level based on the patient’s blood pressure, pulse rate, etc. [0037])
determining, by one or more of the processors, an updated vital sign score for the at least one vital sign of the given patient, wherein the updated vital sign score is based on the one or more adjusted updated vital signs of the patient; (patient’s risk level changed from minor to life-threatening due to a change in pulse rate [0021])
wherein the comparing comprises comparing the baseline vital sign score with the updated vital sign score (triaging systems detects the change in risk levels and will change the time to see a doctor and send an alert to hospital personnel if risk level has worsened [0021])
Regarding claim 7, Bagwandeen teaches the method of claim 5 as described above. 

wherein the detecting includes determining that a difference between the baseline vital sign score and the updated vital sign score does not demonstrate a trend towards normalcy of the at least one vital sign (patient risk level has been identified to have worsened due to a change in the pulse rate [0021])
Regarding claim 8, Bagwandeen teaches the method of claim 5 as described above. 
Bagwandeen further teaches:
wherein the at least one vital sign comprises pulse rate (“determine the patient’s pulse rate” [0037])
Regarding claim 11, Bagwandeen further teaches: A system comprising:
one or more processors; [0008]
one or more vital sign acquisition cameras operably coupled with the one or more processors; and (processor to process the patient using a patient evaluation device [0008]; patient evaluation device may include devices such as a digital camera to identify vital signs [0025])
memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to: (processes performed by a processor may be implemented using computer readable instructions stored on a memory [0031])
determine patient information associated with a given patient of a plurality of patients in an area wherein the area can be captured by the one or more vital sign acquisition cameras (patient evaluation device in an emergency department identifies and can collect identifying information, diagnosis information and a medical history [0007]; patient evaluation device may include devices such as a digital camera to identify vital signs [0025])
acquire, by one or more of the vital sign acquisition cameras, one or more updated vital signs from the given patient; (patient data collected may include temperature, heart rate, and blood pressure [0042]; patient evaluation device may include devices such as a digital camera to identify vital signs [0025])
generate one or more adjusted updated vital signs based on the one or more adjusted updated vital signs and the patient information associated with the given patient; (identifying information such as name, social security number, age, weight collected from the patient [0026]; patient evaluation device generates wristband for the patient [0027]; ID bracelet/wristband includes identifying information [0041]; the patient evaluation device updates the wristband with data collected [0020] such as vital signs [0021])
compare the one or more adjusted updated vital signs and one or more prior vital signs acquired previously from the given patient; (wristband continuously obtains vital sign data and can detect change in risk level such as a change in pulse rate [0021])
detect, based on the comparing, deterioration of the given patient; (the patient’s risk level is identified as worsening due to a change in pulse rate [0021])
and provide output alerting medical personnel of the deterioration of the given patient (request sent to hospital personnel to check on the patient [0021]; alarm may alert patient and hospital personnel of any changes in the patient’s risk level [0045])
Claim 16 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 
Regarding claim 20, Bagwandeen further teaches: At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations: (processes 
determining patient information associated with a given patient of a plurality of patients in an area, wherein the area can be captured by one or more vital sign acquisition cameras (patient evaluation device in an emergency department identifies and can collect identifying information, diagnosis information and a medical history [0007]; patient evaluation device may include devices such as a digital camera to identify vital signs [0025])
unobtrusively acquiring, by one or more of the vital sign acquisition cameras, one or more updated vital signs from the given patient; (patient data collected may include temperature, heart rate, and blood pressure [0042]; patient evaluation device may include devices such as a digital camera to identify vital signs [0025])
generating one or more adjusted updated vital signs based on the one or more updated vital signs and the patient information associated with the given patient; (identifying information such as name, social security number, age, weight collected from the patient [0026]; patient evaluation device generates wristband for the patient [0027]; ID bracelet/wristband includes identifying information [0041]; the patient evaluation device updates the wristband with data collected [0020] such as vital signs [0021])
comparing the one or more adjusted updated vital signs and one or more prior vital signs acquired previously from the given patient; (wristband continuously obtains vital sign data and can detect change in risk level such as a change in pulse rate [0021])
detecting, based on the comparing, deterioration of the given patient; and (the patient’s risk level is identified as worsening due to a change in pulse rate [0021])
providing output alerting medical personnel of the deterioration of the given patient (request sent to hospital personnel to check on the patient [0021]; alarm may alert patient and hospital personnel of any changes in the patient’s risk level [0045])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen in further view of Jeanne (US 2014/0205165 A1).  
Regarding claim 9, Bagwandeen teaches the method of claim 5 as described above. 
Bagwandeen does not teach:
wherein the at least one vital sign comprises respiration rate
Bagwandeen discloses vital sign measurements but does not explicitly teach respiration rate as a vital sign (data collected includes vital signs [0025]). However, Jeanne, in the analogous art teaches respiration rate as a vital sign (vital signs extracted include respiratory rate [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen to include respiration rate as a vital sign as taught by Jeanne. Since respiratory rate is a critical indicator of a patient’s health status, it is important to include it as a vital sign.
Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen in further view of Palma (US 2007/0156624 A1).  
Regarding claim 2, Bagwandeen teaches the method of claim 1 as described above. 
Bagwandeen does not teach:
wherein the patient information includes a gender of the given patient, and the generating includes adjusting the one or more updated vital signs based on the gender of the given patient
Bagwandeen discloses the patient information but does not explicitly teach adjusting the updated vital signs based on the gender of the patient (patient data collected includes patient identifying information [0007]; ID bracelet/wristband includes identifying information [0041]). However, Palma, in the analogous art teaches adjusting the updated vital signs based on the gender of the patient (rules to define vital sign ranges include gender [0015]; once the influencing factors such as gender are entered into the system, the first estimated range for a desired physiological parameter is calculated [0016]; Fig. 1, influencing factors include gender-18; while the patient is continuously being monitored, the system adjusts minimum and maximum values for any desired physiological parameter based on the influencing factors [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen to include adjusting the updated vital signs based on the gender of the patient as taught by Palma. This would allow for more precision in estimating vital sign parameters by accounting for variability between different genders (Palma [0002]).
Regarding claim 3, Bagwandeen teaches the method of claim 1 as described above. 
Bagwandeen further teaches:
wherein the patient information includes one or more medications taken by the given patient
Bagwandeen does not teach:
the generating includes adjusting the one or more updated vital signs based on the medications taken by the given patient
Bagwandeen discloses the patient information includes medications taken by the patient but does not explicitly teach adjusting the updated vital signs based on the medications taken by the patient (patient data collected includes patient identifying information [0007]; patient data includes medications that the patient is taking [0042]). However, Palma, in the analogous art teaches adjusting the updated vital signs based on the medications taken by the patient (rules to define vital sign ranges include current prescriptions [0015]; Fig. 1, influencing factors include medications-18; once the influencing factors are entered into the system, the first estimated range for a desired physiological parameter is calculated [0016]; while the patient is continuously being monitored, the system adjusts minimum and maximum values for any desired physiological parameter based on the influencing factors [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen to include adjusting the updated vital signs based on the medications taken by the patient as taught by Palma. By accounting for the medications taken by a patient, more precise parameters can be set for a patient’s alarms (Palma [0004]).
Claim 13 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 14 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen in further view of Flower (WO 2015/136502 A1).  
Regarding claim 6, Bagwandeen teaches the method of claim 5 as described above. 

wherein the detecting includes determining that a difference between the baseline vital sign score and the updated vital sign score satisfies a threshold
Bagwandeen discloses detecting a difference between the baseline vital sign score and the updated vital sign score but does not explicitly teach that the difference between the baseline vital sign score and the updated vital sign score satisfies a threshold (patient’s risk level changed from minor to life-threatening due to a change in pulse rate [0021]). However, Flower, in the analogous art teaches the difference between the baseline vital sign score and the updated vital sign score satisfying a threshold (triage score is based on vital signs (pg. 4 line 1) and consists of a score 1-5 (pg. 1 lines 22-31); a change in score generates a deterioration notice (pg. 7 lines 8-9); Fig. 3, triage score-90 decreased from baseline at 4 to 3 and the change in scoring prompts a deterioration alert-84). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen to include the difference between the baseline vital sign score and the updated vital sign score satisfying a threshold as taught by Flower. This allows the healthcare workers to be aware of any changes in the status of a patient as they are waiting to be seen in the emergency department (Flower pg. 2 lines 11-13).
Claim 15 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen in further view of Noguchi (US 2016/0302735 A1).  
Regarding claim 10, Bagwandeen teaches the method of claim 1 as described above. 
Bagwandeen does not teach:
wherein the one or more vital sign acquisition cameras includes a pan-tilt-zoom ("PTZ") camera

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen to include a vital sign acquisition camera with a pan-tilt-zoom feature as taught by Noguchi. This would allow the camera to focus an individual that is moving toward the outside of the capture region (Noguchi [0126]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Friedman (US 2010/0063367 A1) discloses a vital sign monitoring system that utilizes historic patient data to obtain current vital sign measurements. Reference Hitney (US 2011/0307264) discloses a triage level classification system that adjusts according to the availability of resources. Reference Humphrys (US 2015/0254412 A1) discloses a workflow system for tracking assessments and vital signs for patients in accordance with caregiver assignments. Reference Gross (US 2012/0116194 A1) discloses a method for automatically setting physiological parameters and continuously comparing them to threshold levels. Reference Reid (AU 2010276325 B2) discloses a system for collecting and displaying emergency medical services information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686